02-10-410-CR













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00410-CR 
 
 




Ray Guerra


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 




 
 
----------
 
FROM THE
30th District Court OF Wichita
COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Appellant Ray Guerra attempts to
appeal his conviction for possession of a controlled substance, imposed
following a bench trial on July 30, 2010. 
Under Texas Rule of Appellate Procedure 26.2(a), a notice of appeal was
due on August 30, 2010.  Tex. R. App. P. 26.2(a). 
Appellant, however, filed his notice of appeal on September 28,
2010.  In addition, the trial court’s
certification of defendant’s right to appeal states that Appellant has waived
his right to appeal.  See Tex. R. App. P. 25.2(a)(2).
          On September 29, 2010, we sent
Appellant’s attorney a letter advising that we were concerned that we lacked
jurisdiction over this appeal, and further advising that unless Appellant or
any party desiring to continue the appeal filed a response showing grounds for
continuing the appeal by October 11, 2010, we would dismiss the appeal for want
of jurisdiction.  To date, we have
received no response.
          A notice of appeal that complies with
the requirements of rule 26 is essential to vest this court with
jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998).  The court
of criminal appeals has expressly held that, without a timely filed notice of
appeal or motion for extension of time, we cannot exercise jurisdiction over an
appeal.  See Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996); see also Slaton,
981 S.W.2d at 210.
          Because the notice of appeal in this
case was untimely, we have no jurisdiction over this appeal.  Accordingly, we dismiss the appeal for want
of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
 
PER CURIAM
 
PANEL:  GABRIEL, J.; LIVINGSTON,
C.J.; and DAUPHINOT, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  December 16, 2010




[1]See Tex. R. App. P. 47.4.